                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE – COURTROOM 3B

    Case #: 3:21-mj-1061                                                  Date: April 21, 2021

                  United States of America           vs. Nelson Replogle

        3UHVHQWEHIRUH Honorable Debra C. Poplin, United States Magistrate Judge

        Rachel Stone              DCR                                      April Bradford
        Deputy Clerk              Court Reporter                           Probation Officer


        Matthew Morris            Benjamin Sharp
        $VVW86$WW\           $WWRUQH\ V IRU'HIHQGDQW V              $WWRUQH\ V IRU'HIHQGDQW V &RQWG

              Proceedings: Parties present for an initial appearance on a FULPLQDOFRPSODLQW
         ✔ Defendant sworn.
         ✔ Defendant requested appointment of counsel and submitted financial affidavit.
         ✔ Court approved financial affidavit and appointed counsel
           Defendant present with retained counsel.
         ✔ Government requested detention of the defendant:
                   Defendant waived and reserved the right to a detention hearing.
                ✔ Defendant requested detention hearing.
                                  ✔ Detention hearing set.        Detention hearing held.
           Parties agreed to conditions on which the defendant could be released.
         ✔ Defendant requested a preliminary hearing
                                      Preliminary hearing held. ✔ Preliminary hearing set.
           'HIHQGDQWZDLYHGDQGUHVHUYHGULJKWWRDSUHOLPLQDU\KHDULQJ
           &DVHXQGHUVHDODVWRGHIHQGDQW V 
                        8QVHDOHGXSRQJUDQWLQJRIPRWLRQE\$86$7RUHPDLQXQGHUVHDO
Dates set at this hearing:
✔   Detention Hearing: 
                       April 27, 2021 at 1:30 p.m. (Judge Poplin)
✔   Preliminary Hearing: May 5, 2021 at 3:30 p.m. (Judge Poplin)
    $UUDLJQPHQW+HDULQJ
    2WKHU+HDULQJ
    ✔   Defendant remanded to custody.      Defendant released on Order Setting Conditions ofRelease.

    Time: 3:00                 3:30

    IRachel Stone     , Deputy Clerk, CERTIFY the official record of this proceeding is
    an audio file. Knox-DCR_ 321mj1061 _ 2021421 _ 150000
        Case 3:21-mj-01061-DCP Document 2 Filed 04/21/21 Page 1 of 1 PageID #: 8
